      Case 7:18-cv-00113 Document 95 Filed on 04/21/20 in TXSD Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION


 FREDERICO FLORES JR., et al.                       §
                                                    §
       Plaintiffs,                                  §
                                                    §
                        v.                          §        CIVIL ACTION NO. 7:18-cv-113
                                                    §
 TEXAS SECRETARY OF STATE, and                      §
 ARMANDINA MARTINEZ, ALMA                           §
 GARCIA, ALICIA DOUGHERTY NO. 1,                    §
 ALICIA DOUGHERTY NO. 2, YOLANDA                    §
 MARTINEZ,                                          §
                                                    §
       Defendants.                                  §




         DEFENDANTS ARMANDINA MARTINEZ, ALMA GARCIA, ALICIA
    DOUGHERTY NO. 1, ALICIA DOUGHERTY NO. 2, YOLANDA MARTINEZ’S
     RESPONSE TO PLAINTIFFS’ SECOND AMENDED JOINT MOTION FOR
                        SUMMARY JUDGMENT


       The plaintiffs’ Second Amended Joint Motion for Summary Judgment seeks summary

judgment and injunctive relief only on one basis, a procedural due process violation of the right

to vote because Texas law does not allow a sufficient opportunity to cure rejected mail-in ballots.

See Dkt. 94. To be clear, this is a facial challenge of Texas law. Currently, Starr County is not in

any position to cure a rejected mail-in ballot except within the parameters of Texas law and as

directed to do so by the Secretary of State.

       The inclusion of the local Defendants (the EVBB) is this case is unnecessary. The

Plaintiffs assert and the State Defendants have acknowledged that the clear statutory authority

of the Secretary of State to "advise the counties on compliance with the Texas Election


                                                                                          Page 1 of 3
      Case 7:18-cv-00113 Document 95 Filed on 04/21/20 in TXSD Page 2 of 3



Code" and “ of the election laws outside this code." See Defendant Hughs' Advisory (Dkt.

89) at 2.; Plaintiffs’ Second Amended Motion (Dkt. 94) at 10. In fact, the State Defendants,

in other litigation, have asserted that “creatures of the State” (e.g. the EVBB, acting under

color of law) cannot act in opposition to the will of their creator, the State. City of El Cenizo,

et al. v. Texas, No. 17-cv-00404-OLG, Defendant’s Motion to Dismiss, Dkt. 279, p. 2; see

also Coleman v. Miller, 307 U.S. 433, 441 (1939). As described by the Fifth Circuit, the

Fourteenth Amendment is a vehicle for the proposition that the First Amendment is

incorporated against the State, the appropriate party to defend the challenged provision of

the Texas Election Code would be the State Defendant. See Catholic Leadership Coal. Of

Texas v. Reisman, 764 F. 3d 409, 414 at n.1 (5th Cir. 2014).

       Otherwise, the EVBB Defendants take no further position on the Plaintiffs’

constitutional claims.

                                            Conclusion

       There simply is no proof that the EVBB defendants engaged in any kind of conduct that

would give rise to “an applied” challenge of the plaintiff’s due process rights. The record in this

case proves that the Starr County EVBB followed the law and that the State Defendants are

sufficient to provide Plaintiffs any relief to which they may be entitled. For the foregoing

reasons, Plaintiffs’ Motion for Summary Judgment should be denied as to the EVBB Defendants.

DATED:         April 21, 2020                          Respectfully,

                                                       By: /s/ Jose Garza

                                                       GARZA GOLANDO MORAN
                                                       Jose Garza
                                                       Attorney-In- Charge
                                                       garzpalm@aol.com
                                                       Texas Bar No. 07731950


                                                                                          Page 2 of 3
    Case 7:18-cv-00113 Document 95 Filed on 04/21/20 in TXSD Page 3 of 3



                                                  Martin Golando
                                                  Texas Bar No.
                                                  405 N. St. Mary’s, Suite 700
                                                  San Antonio, Texas 78205
                                                  (210) 892-8543
                                                  Attorneys for Defendants



                               CERTIFICATE OF SERVICE

      I certify that, on April 21, 2020, I filed the foregoing EVBB Defendants’ Response to
Plaintiffs Second Amended Motion for Summary Judgment with the Court’s ECF/CM system,
which will serve a copy on all counsel of record.

                                           /s/ Jose Garza
                                          Jose Garza




                                                                                  Page 3 of 3
